                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 TERIANA JONES and BETHANY MORRISSEY, on
 behalf of themselves and a class of employees and/or
 former employees similarly situated,

                              Plaintiffs,
        v.                                                                 ORDER

 CRUISIN’ CHUBBYS GENTLEMEN’S CLUB,                                     17-cv-125-jdp
 PTB, INC., TIMOTHY D. ROBERTS,
 KENNETH C. ROBERTS, and LANTZ RAY ROBERTS
 f/k/aTHOMAS LANTZ DOUGLAS,

                              Defendants.


        Plaintiffs Teriana Jones and Bethany Morrisey are representing a class of exotic dancers

who contend that all of the defendants collectively are plaintiffs’ joint employer and have failed

to pay them in accordance with the Fair Labor Standards Act and state law. The case is before

the court on the parties’ joint motion for final approval of a settlement and class counsel’s

motion for attorney fees. Dkt. 214.

       The court denied the parties’ first motion for final approval because of errors in the

parties’ calculations and to give class members more time to submit a claim. Dkt. 198. In their

second motion for final approval, the parties corrected many of the problems with the first

motion, but the court denied this motion as well because there was still a discrepancy between

the amounts that counsel told the class members in their notices that they would be receiving

and the amounts that counsel reported in their motion that the class members would receive.

Dkt. 213.

       In their renewed motion, the parties acknowledge the discrepancy, but class counsel

have agreed to reduce their fee request by an additional $5,432.07 so that each class member
receives the amount she was promised in the notice that was sent to her. That resolves the

court’s remaining reservation about the settlement.

       In light of class counsel’s reduction, the class will receive a total of $230,655.95 (which

includes $18,000 in incentive awards for the named plaintiffs). Each class member will receive:

(1) an initial per capita share of $1,120.70; (2) a pro rata share of no less than $5.18 for each

shift worked (or more if necessary to provide the class member the amount she was promised

in the notice); (3) a per capita share of the reversion fund, no less than $1,306.91 for each class

member. See Dkt. 203, at 12–17 and Dkt. 214. Counsel will receive a total of $101,385.22,

which includes $66,666 to Moen Sheehan Meyer Ltd., $30,353.18 to Gingras, Cates, and

Luebke, S.C., and $4,366,04 in costs.

       The court has considered the factors in Federal Rule of Civil Procedure 23(e)(2) and

concludes that the settlement is fair, reasonable, and adequate. The court will approve the

settlement. The court also concludes that counsel’s fee request is reasonable and will approve

that as well.




                                                2
                                   ORDER

IT IS ORDERED that:

1. The parties’ motion for final approval of their settlement and counsel’s motion for
   attorney fees and costs, Dkt. 214, are GRANTED.

2. The parties are directed to distribute the settlement funds in accordance with the
   settlement agreement.

3. This case is DISMISSED with prejudice.

Entered July 3, 2019.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      3
